         Case 18-42812-rfn7 Doc 24 Filed 11/16/18                Entered 11/16/18 15:48:02              Page 1 of 1




BTXN 112 (rev. 10/02)
                                      UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF TEXAS


In Re:                                                       §
Thomas James Mundell                                         §    Case No.: 18−42812−rfn7
Timmy Alan Mundell                                           §    Chapter No.: 7
                                          Debtor(s)          §


          ORDER APPROVING TRUSTEE REPORT AND DISCHARGING TRUSTEE
      The Trustee appointed in the above listed case has filed the Trustee's Report. It is, therefore

      ORDERED that the trustee be discharged.



DATED: 11/16/18                                  FOR THE COURT:
                                                 Jed G. Weintraub, Clerk of Court

                                                 by: /s/Sheree Longoria, Deputy Clerk
